TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00130-CR


Derek Rice, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 5020400, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on April 2, 2004.  At the court
reporter's request, the time for filing was extended to June 1, 2004.  The record has not been
received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than July 23, 2004.  No further extension of time will be granted.  See Tex.
R. App. P. 37.3(a)(2).
It is ordered July 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish